Action against stockbrokers to recover damages for alleged wrongful sale of plaintiff’s stocks. Appeal from judgment dismissing complaint after disagreement of the jury, and renewal by defendants of their motion to dismiss. Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, *518on the ground that questions of fact were presented for the determination of the jury, and it was error, therefore, to dismiss the complaint. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.